Citation Nr: 1436829	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for polycystic ovarian syndrome (PCOS) with dysmetabolic syndrome and hirsutism.

2.  Entitlement to service connection for left second toe disability (claimed as Morton's neuroma).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to June 1987, from September 1990 to May 1991, and from May 1992 to May 2009.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As described in more detail below, the Veteran's claims for PCOS, dysmetabolic syndrome, and hirsutism have been recharacterized as cited in the caption.  

The issue of service connection for left second toe disability, claimed as Morton's neuroma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PCOS with dysmetabolic syndrome and hirsutism, which manifested during active service.


CONCLUSION OF LAW

Service connection for PCOS with dysmetabolic syndrome and hirsutism is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.116, Diagnostic Code 7615 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

On February 2009 VA (fee-basis) examination, the examiner diagnosed PCOS (with dysmetabolic syndrome/impaired glucose tolerance and hirsutism) based on clinical history, noting that ruling out PCOS would require an ultrasound.  Medical evidence of record indicates that in March 2008, during active service, the Veteran was referred to a private facility for an ultrasound, which showed "follicular cysts arranged in a ring-like fashion, suggesting polycystic ovaries."  A March 2009 follow-up visit (also during active service) notes "Impaired glucose tolerance likely PCOS," treated with Glucophage, and hirsutism.  A VA treatment record from February 2010 indicates continued treatment for PCOS with associated hirsutism and insulin resistance/dysmetabolic syndrome X (treated with metformin).  

As the Veteran has a current diagnosis of PCOS with dysmetabolic syndrome and hirsutism that first manifested during her active service and continued thereafter, service connection is warranted.


ORDER

Service connection for PCOS with dysmetabolic syndrome and hirsutism is granted.


REMAND

In her October 2011 substantive appeal, the Veteran indicated that she was receiving treatment from a VA podiatrist for her left second toe disability and that the podiatrist had clarified the diagnosis as Morton's neuroma.  The RO's denial of service connection for this disability was premised on the absence of current disability.  Therefore, medical evidence establishing current disability is critical, pertinent evidence (and VA records are constructively of record) that must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of treatment she has received for her left second toe disability since her separation from service in May 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records she identified are not received pursuant to the AOJ's request.  The AOJ should specifically secure complete records of all VA treatment she has received from May 2009 to the present, to specifically include from the Dr. Pelliccia at Wilkes-Barre VA Medical Center.

2.  After the above development sought is completed, the Veteran should be scheduled for a VA examination for her left second toe disability.  The record must be reviewed by the examiner in conjunction with the examination.  All necessary examinations, tests, and studies should be conducted.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a current left second toe disability?

(b)  If so, is it at least as likely as not (50 percent probability or greater) that such disability was incurred in service or is otherwise related to service?

A complete rationale should be provided for the conclusions reached.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


